Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-23 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on June 21, 2021, in response to the office action mailed on May 25, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a method/system for writing to a set of serial peripheral interface (SPI) slaves coupled to an SPI bus that comprises disabling master in slave out (MISO) drivers of the set of SPI slaves using the SPI bus (as opposed to the MISO drivers of the set of SPI slaves being disabled by default); after disabling the MISO drivers and while keeping the MISO drivers of the set of SPI slaves disabled, setting respective slave selection terminals of the set of SPI slaves to an active state; and after setting the respective slave selection terminals of the set of SPI slaves to the active state simultaneously writing data to the set of SPI slaves using a master out slave in (MOSI) line.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated 06/21/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach SPI protocol processes:
U.S. PATENT NUMBERS:
2008/0183928 A1 – MISO are tri-stated by the slave devices by default and are enabled by the master device [FIG. 4]
2012/0131247 A1
2017/0083467 A1
CONCLUDING REMARKS	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        July 16, 2021

/Farley Abad/Primary Examiner, Art Unit 2181